Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed February 14, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
Figure 4 is objected to because the rectangular boxes indicating method steps should be provided with descriptive text.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
The abstract of the disclosure is objected to because it contains more than 150 words and because it recites “Disclosed is” (lines 1 and 6).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Page 1, line 25, “can inhaler very forcefully” should read “can inhale very forcefully.”
Page 1, line 27, “to inhaler very well” should read “to inhale very well.”   
Page 5, line 26, “larges” should read “largest.”
Appropriate correction is required.

Claim Objections
The claims objected to because of the following informalities:  
Claims 2, 5, 7, and 15 should recite “further comprising.”
Claim 6, “a mobile phone” is followed by a colon instead of a semicolon.
Claims 6 and 13, the Markush group should use an “or” instead of an “and” to indicate the listing of alternatives. Alternatively, the phrasing of “one from a group consisting of A, B, and C” could also be used to indicate a closed-group listing of alternatives.
Claim 9, line 10, “indicating” should read “indicate.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites a method including step D). Since claim 15 recites a step E) that is performed instead of step D), claim 15 fails to include all the limitations of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamin et al. (“The Inhalation Manager: A New Computer-Based Device to Assess Inhalation Technique and Drug Delivery to the Patient”), hereinafter Kamin, in view of World Intellectual Property Organization Publication No. WO 93/19669, hereinafter Hankinson. 
Regarding claim 1, Kamin teaches a method for selecting a suitable inhaler to a user (“finding the most suitable inhaler for an individual patient,” Abstract); the method comprising 
A) connecting a spirometer (MasterScope®, pg. 22, “Materials and Methods”) and a computer, the computer comprising a display (Fig. 1); 
B) indicating to the user to inhale through the spirometer (Kamin does not explicitly state this step, however there would inherently be some step to initiate data recording and inhalation); 
C) the spirometer sending flow over time data of the inhalation made to the computer (“immediately after recording the entire inhalation of the patient through the chosen inhaler, the software allows the graphical presentation…,” pg. 23, col. 1, last paragraph - col. 2, first paragraph); and 
(“allocation is achieved by comparison of the individual inhalation maneuver with comparable flow profiles run with the respective device in an experimental laboratory setting,” pg. 25, col.2, first paragraph;); and indicating the suitable inhaler from the range of inhalers as the inhaler with the largest dose emission within the flow over time data (although not explicitly stated, the suitable inhaler with the largest dose emission within the flow over time data would be the inhaler with the highest “expected drug delivery values (mass output and particle size distribution),” (Abstract); see also “Estimate of fine particle fraction” in the last row of Table 2).
The method taught by Kamin requires the user to inhale through the spirometer using three different placebo inhalers to simulate the inhaler resistances. This results in three different flow over time profiles, and the respective flow over time profiles are compared with the expected drug delivery values (dose emission over time date), and the most suitable inhaler is the inhaler with the largest dose emission within the respective flow over time data. While Kamin’s method seems to require the additional step of inhaling through the separate placebo inhalers, this can also be interpreted as repeating steps B) and C) for each placebo inhaler. The transition ‘comprising’ indicates that the claim is open-ended and allows for additional steps, thus Kamin’s repetition of steps B) and C) within the method for selecting a suitable inhaler is considered to be within the scope of the claim.
Kamin teaches all limitations of claim 1 except that the computer or spirometer indicates for the user to inhale. Although the method taught by Kamin would inherently have some step to initiate inhalation by the user and data recording by the spirometer, this step could be user-initiated rather than computer prompted. Hankinson teaches a portable spirometer that overcomes the problem of flow sensor drift found within prior art pneumotachs (pg. 28, lines 31-33). Hankinson teaches a power-up procedure that overcomes this effect by performing a stability test before collecting data (pg. 29, lines 1-16), and visually indicating to the subject when the stability test has been completed (“the green led is turned on at step S62 to inform the subject that a maneuver may begin and that the maneuver data may be collected,” pg. 29, lines 17-19).
It would have been obvious to one of ordinary skill in the art to modify the method by Kamin such that the computer or spirometer prompts the user to begin inhaling after a delayed power-up procedure and stability test has been performed. Hankinson teaches the delayed power-up procedure and stability test minimizes inherent transducer drift and allows for accurate post-processing drift correction (pg. 29, lines 20-22). One would be motivated to use the teachings of Hankinson to improve Kamin such that the spirometer measurement errors are reduced and by doing so, the user would not begin inhaling until the computer or spirometer indicates that data can be collected. Thus, the combination of Kamin and Hankinson teaches all the limitations of claim 1.
Regarding claim 4, Kamin teaches the flow over time data (“inhalation maneuver,” Fig. 4) is displayed on the display and/or the suitable inhaler is indicated on the display (“the software allows the graphical presentation of the mass output and particle size distribution expected with this inspiratory maneuver,” pg. 23, col. 2, first paragraph).  
Regarding claim 5, Kamin teaches that a message is given by the computer to the user how to inhale to get the flow over time data of an inhalation to suit the dose emission over time data of an inhaler of the range of inhalers (“A verbal interpretation of the maneuver is given which, if appropriate, indicates deviations from the optimum results attainable with the respective device. Furthermore, steps to improve the inhalation technique are suggested (Fig. 4),” pg. 23, col. 2, first paragraph).  
Regarding claim 6, Kamin teaches the computer is a PC (Fig. 1).
Regarding claim 7, Kamin teaches that the flow of an inhalation is displayed on the display after the inhalation (Fig. 1).  
(“For the determination of inspiratory maneuvers through placebo inhalation devices, specific fitting pieces had to be designed to connect the inhalation devices to a pneumotachometer (Fig. 2),” pg. 22, “Materials and Methods”).
Regarding claim 9, a system for establishing a suitable inhaler, the system comprising: 
a spirometer (MasterScope®, pg. 22, “Materials and Methods”); 
a computer connectable for data transfer (Fig. 1); 
wherein the spirometer is configured to send flow over time data of the inhalation made to the computer (“immediately after recording the entire inhalation of the patient through the chosen inhaler, the software allows the graphical presentation of the mass output and particle size distribution expected with this inspiratory maneuver,” pg. 23, col. 1, last paragraph - col. 2, first paragraph); and 
wherein the computer is configured to compare the flow over time data with dose emission over time data for a range of inhalers (“allocation is achieved by comparison of the individual inhalation maneuver with comparable flow profiles run with the respective device in an experimental laboratory setting,” pg. 25, col.2, first paragraph) and indicate the suitable inhaler of the range of inhalers as the inhaler with the largest dose emission within the flow over time data (although not explicitly stated, the suitable inhaler with the largest dose emission within the flow over time data would be the inhaler with the largest “expected drug delivery values (mass output and particle size distribution),” (Abstract); see also “Estimate of fine particle fraction” in the last row of Table 2).
The system taught by Kamin requires the user to inhale through the spirometer using three different placebo inhalers to simulate the inhaler resistances. This results in three different flow over time profiles, and the respective flow over time profiles are compared with the expected drug delivery 
Kamin teaches all limitations of claim 9 except that the computer or spirometer indicates for the user to inhale. Although there would inherently be some step to initiate inhalation by the user and data recording by the spirometer, this could be user-initiated rather than computer prompted. Hankinson teaches a portable spirometer that overcomes the problem of flow sensor drift found within prior art pneumotachs (pg. 28, lines 31-33). Hankinson teaches a power-up procedure that overcomes this effect by performing a stability test before collecting data (pg. 29, lines 1-16), and visually indicating to the subject when the stability test has been completed (“the green led is turned on at step S62 to inform the subject that a maneuver may begin and that the maneuver data may be collected,” pg. 29, lines 17-19).
It would have been obvious to one of ordinary skill in the art to modify the method by Kamin such that the computer or spirometer prompts the user to begin inhaling after a delayed power-up procedure and stability test has been performed. Hankinson teaches the delayed power-up procedure and stability test minimizes inherent transducer drift and allows for accurate post-processing drift correction (pg. 29, lines 20-22). One would be motivated to use the teachings of Hankinson to improve 
Regarding claim 11, Kamin teaches the computer is configured to display at least one of flow over time data (“inhalation maneuver”) and the suitable inhaler (Fig. 4).  
Regarding claim 12, Kamin teaches the computer is configured to display on a display a message to a user how to inhale to get the flow over time data of an inhalation to suit the dose emission over time data of an inhaler of the range of inhalers (See “Interpretation of inhalation maneuver” in Fig. 4).  
Regarding claim 13, Kamin teaches the computer is a PC (Fig. 1).  
44814-1928-9480v.1 51026-35	Regarding claim 14, Kamin teaches the computer is configured to display the flow of an inhalation after the inhalation (Fig. 4).  

Claims 2, 3, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamin in view of Hankinson, as applied to claims 1 and 9 above, and further in view of World Intellectual Property Organization Publication No. WO 2005/123165, hereinafter Rasmussen.
Regarding claim 2, Kamin teaches E) displaying the flow over time data of the inhalation on the display by the computer (Fig. 4; “the software allows the graphical presentation of the mass output and particle size distribution expected with this inspiratory maneuver,” pg. 23, col. 2, first paragraph). Though Kamin teaches displaying mass output and particle size distribution data of the dose emission, which represents the dose inhaled by the user, the dose emission over time of an inhaler of the range of inhalers is not displayed. Rasmussen teaches a method and system providing visual feedback regarding the air inhaled after the release of medication (Abstract), and Rasmussen also teaches recording the “inspiratory flow profile for the patient and “drug dosing events over time” (pg. 3, lines 18-22). 
the point at which medication is released into the device and/or patient’s air way…can assist the patient in performing inhalation therapy of medications” (pg. 2 lines 16-19). Therefore, showing the dose release by the inhaler along with the inspiratory maneuver/profile can assist the user in “improving repeatable, consistent and precise dosing” for different types of inhalation devices (Rasmussen pg. 11, lines 16-18). Therefore, Kamin in view of Hankinson and Rasmussen teaches displaying the dose emission over time data and the flow over time data of the inhalation to provide visual feedback to the user.
Regarding claim 3, the combined invention taught by Kamin in view of Hankinson and Rasmussen teaches that the inhaler in step E) is the suitable inhaler indicated in step D). Kamin teaches the inhaler with higher “expected drug delivery values” and lower failure of use associated with the inspiratory maneuver (Abstract) is the most suitable inhaler (see “particle size distribution expected with this maneuver” labeled in Fig. 4). Although none of the references say that dose emission over time is shown only for the suitable inhaler, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Kamin in view of Hankinson and Rasmussen such that the display of the medication release into the device is specifically shown for the suitable inhaler. Since showing the dose release by the inhaler along with the inspiratory maneuver/profile can assist the user in “improving repeatable, consistent and precise dosing” (Rasmussen pg. 11, lines 16-18), one would be motivated to show this information for the suitable inhaler such that the user can practice or improve inspiratory maneuvers with the suitable inhaler.
Regarding claim 10, Kamin teaches the computer is configured to display the dose emission over time data of an inhaler of the range of inhalers and the flow over time data of the inhalation (Fig. 4; “the software allows the graphical presentation of the mass output and particle size distribution expected with this inspiratory maneuver,” pg. 23, col. 2, first paragraph). Though Kamin teaches displaying mass output and particle size distribution data of the dose emission, which represents the dose inhaled by the user, the dose emission over time of an inhaler of the range of inhalers is not displayed. While Rasmussen teaches a method and system providing visual feedback regarding the air inhaled after the release of medication (Abstract), Rasmussen also teaches recording the “inspiratory flow profile for the patient and “drug dosing events over time” (pg. 3, lines 18-22). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system taught by Kamin such that the dose over time of an inhaler is displayed along with the inspiratory maneuver. Rasmussen teaches that feedback regarding “chaser air volume, the flow rate at which it is inhaled and the point at which medication is released into the device and/or patient’s air way…can assist the patient in performing inhalation therapy of medications” (pg. 2 lines 16-19). Therefore, showing the dose release by the inhaler along with the inspiratory maneuver/profile can assist the user in “improving repeatable, consistent and precise dosing” for different types of inhalation devices (pg. 11, lines 16-18).  
Regarding claim 15, Kamin fails to teach, responsive to selection by the user, displaying the dose emission over time data of an inhaler of the range of inhalers, and displaying the flow over time data of the inhalation on the display by the computer. Though Kamin teaches displaying mass output and particle size distribution data of the dose emission, the dose emission over time of an inhaler of the range of inhalers is not displayed regardless of the user selection. Rasmussen teaches recording the “inspiratory flow profile for the patient and “drug dosing events over time” (pg. 3, lines 18-22) and that “the patient can plug the inhalation device into a monitoring system that shows the patient’s inspiratory profile and train further” (page 5, lines 5-7).
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haidl et al. (“Inhalation device requirements for patients’ inhalation maneuvers,” 2016) teaches different inspiratory maneuver requirements for different commercial inhalers, considering factors such as minimum inspiratory flow rate and inspiratory volume. The algorithm presented in the paper allows estimation of aerosol quality/delivery based on published data and does not require in vitro data of a particular inspiratory maneuver. 
Haughney et al. (“Choosing inhaler devices for people with asthma: Current knowledge and outstanding research needs,” 2010) teaches that individualized therapy considering patient preference, training, and inhaler technique is recommended. Haughney et al. also suggests matching inhalers to patients and creating a clinical tool to characterize a patient’s inhalation pattern, check inhalation technique, and enable a match with an inhaler device.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/Examiner, Art Unit 3791